Citation Nr: 9919789	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  97-17 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.	What evaluation is warranted for the period from June 18, 
1996 for degenerative joint disease of the left hip.

2.	Entitlement to an increased evaluation for residuals of 
right public rami and sacral wing fractures, with 
degenerative changes, currently rated at 10 percent 
disabling.

3.	Entitlement to an increased evaluation for lumbar 
degenerative arthritis, currently rated at 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and veteran


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to April 
1946.    

This appeal arose from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin. 

On appeal the veteran appears to have raised the issues of 
entitlement to service connection for residuals of fractured 
ribs, secondary to service connected lower extremity 
disorders; entitlement to a total rating based on individual 
unemployability; and whether new and material evidence has 
been submitted to reopen a claim for an earlier effective 
date for a lumbar spine disorder.  These issues, however, are 
not currently developed or certified for appellate review.  
Accordingly, they are referred to the RO for appropriate 
consideration.  The Board takes this opportunity to note that 
it may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. 
Brown, 5 Vet. App. 554 (1993).


FINDINGS OF FACT

1.	The veteran's original rating for left hip degenerative 
joint disease does not warrant the application of staged 
ratings.

2.  Neither service connected hip disorder is manifested by a 
malunion of the femur.

3.	Since June 18, 1996, degenerative joint disease of the 
left hip has not been manifested by a limitation of thigh 
flexion to 30 degrees, or a loss of thigh abduction beyond 10 
degrees.

4.	Residuals of right public rami and sacral wing fractures, 
with degenerative changes, are not manifested by a limitation 
of thigh flexion to 30 degrees, or a loss of thigh abduction 
beyond 10 degrees.

5.	Lumbar degenerative arthritis is not productive of 
ankylosis, or a pronounced intervertebral disc syndrome with 
persistent pathology.


CONCLUSIONS OF LAW

1.	An evaluation in excess of 10 percent for degenerative 
joint disease of the left hip since June 18, 1996, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5252, 5253 
(1998).

2.	The schedular criteria for an evaluation in excess of 10 
percent for residuals of right public rami and sacral wing 
fractures, with degenerative changes, have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5252, 5253.

3.	The schedular criteria for an evaluation in excess of 40 
percent for a lumbar degenerative arthritis are not met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 
5286, 5292, 5293 (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On VA hip examination in October 1995, the veteran reported 
increasing trouble with his right hip and back since 
fracturing the right sacrum in the service.  He also stated 
that he needed a cane for walking and had pain on walking, 
for which he needed medication.  On physical examination of 
the hip, there was reported to be no tenderness to 
palpitation.  Range of motion study revealed flexion to 140 
degrees, extension to 0 degrees, and abduction and adduction 
to 45 degrees.  Rotation was observed to be normal, except 
this range of motion was produced with some difficulty and 
pain.  Examination of the back revealed tenderness and spasm 
of the back.  There was reported to be a spasm elicited on 
palpation.  Range of motion studies for the back showed 
flexion to 75 degrees, backward extension to 5 degrees, 
lateral flexion to the right and left to 30 degrees, and 
rotation to the right and left to 45 degrees.  Straight leg 
raising was negative bilaterally.  The diagnosis was status 
post fracture of the right pubic ramus and wing of the 
sacrum, old, with degenerative arthritis of the right hip and 
of the lumbar spine.

An October 1995 VA x-ray study revealed degenerative changes 
of the lumbar spine, left sacroiliac joint, and right hip; 
and post traumatic changes to the right pubic bone.

On VA examination of the spine in August 1996, the veteran 
complained of constant low back pain over the prior 20 years.  
He also indicated that he needed analgesic as well as a back 
brace.  He stated he was limited to bending over, and that 
low back pain increased with coughing.  The veteran stated 
that he had an on and off numbness and tingling sensation at 
the right thigh and leg.  He stated that he had pain in both 
hips with walking, and he indicated that he was limited on 
standing, bending, and lifting.  The right hip was reportedly 
more painful than the left.  He stated that he used a cane 
over the previous 10 years.  Over the previous four to five 
years, the veteran reported experiencing pain on walking a 
block on level with pain at the calves.  On sitting or 
resting, he indicated that he experienced cramps at the 
calves.  

On physical examination, the veteran was noted to walk with a 
cane, but the examiner indicated that he did not need to rely 
on the cane and was able to walk without it.  He was observed 
to have a normal gait although he showed a little fatigue.  
He was noted to be able to stand a bit on his toes and heels, 
but he could not walk on his toes and heels.  The veteran 
could not hop on the right leg and could only squat 
partially.  There were no postural abnormalities, but there 
was a complete loss of lumbar lordosis.  There was tenderness 
at the sacrum and bilateral sacroiliac areas, and to sit up 
he used the table hand support.  Active forward flexion was 
to 85 degrees, hyperextension was to 20 degrees, 
lateroflexion was to 25 degrees, and rotation was to 30 
degrees.  Objective evidence of motion pain was noted to be 
minimal.  No nerve involvement was reported to be noticeable.  
Straight leg raising was to 60 degrees on the left and to 50 
degrees on the right.  Lasegue's test was negative.  Ankle 
jerks were absent bilaterally.  There was no evidence of 
paresthesia along both lower extremities and there was no 
foot drop or muscle atrophy at the lower extremities.  The 
diagnoses were post-traumatic changes of the right pubic 
ischial ramus and history of fracture of sacrum, and 
degenerative joint disease of the lumbosacral spine and left 
sacroiliac joint  

On VA hip examination in August 1996, the veteran reported 
that he had pain since the time of his injury in the service.  
The veteran indicated that his left hip bothered him since 10 
to 15 years previously.  He stated that both hip pains were 
associated with walking.  He indicated that both hips were 
limited on walking, bending, standing, and lifting, and the 
right hip was always noted to be worse than the left.  On 
examination there was no tenderness objectively or pain 
subjectively at the hips.  The hips were free of pops and 
clicks.  He walked a little fatigued, but always with a 
basically normal gait.  There was restricted motion with 
range of motion study showing right hip forward flexion to 95 
degrees and the left hip to 110 degrees.  Extension was to 10 
degrees bilaterally, abduction was to 35 to 40 degrees 
bilaterally, adduction was to 25 degrees bilaterally, 
external rotation was to 45 degrees bilaterally, and internal 
rotation was to 25 degrees bilaterally.  X-ray studies 
revealed degenerative changes of the left hip with associated 
dystrophic calcification overlying the region of the inferior 
ischial ramus on the left and within the region of the 
scrotum.  Also shown were degenerative changes at the 
lumbosacral spine, involving primarily the sacroiliac joint.  
The examiner did not find any relationship between the 
veteran's service connected orthopedic disorders and any 
lower extremity circulatory disorder.  The diagnosis was 
bilateral hip degenerative joint disease.  

At a December 1996 RO hearing, the appellant testified that 
the veteran was not able to go to the store and could not 
walk the distance he used to be able to due to his hip 
disorder.  She stated that he stayed in bed all the time and 
used to pace up and down the hallway because his back hurt so 
badly.  She reported that the veteran was taking pills for 
his bilateral hip disorder and that doctors stated that they 
could do nothing else for his hips.  She stated that the 
veteran was diagnosed with bilateral hip arthritis.  The 
veteran testified that there was pain from the middle part of 
his back down through both legs and calves.  The pain was 
reportedly severe, sharp and continuous.  The veteran was 
reportedly taking Motrin.  He stated that he had numbness and 
tingling in his legs all the time, that he had muscle spasms 
everyday, and that the pain was the worst in his lower part 
of his back, and legs.  He stated that there was pain and 
tingling in his legs that was present for about 30 years.  
The veteran stated that his hips had given out, resulting in 
his falling.  He reported that he had used a cane for about 5 
years; and needing it to navigate stairs.  He stated that he 
took pain pills for his hips, but they could not drive away 
the pain.       

At his June 1997 travel Board hearing, the appellant 
testified that the veteran wore a back brace daily and also 
had to take medication.  She stated that he was on Motrin.  
She claimed that the veteran's back could not be corrected 
since his spinal cord was deformed.  She stated that his back 
and hips kept him up all night.  The appellant testified that 
the veteran had to get up from bed because of his nerves and 
the aggravation that he developed.  She reported that he had 
a pain that never went away.  She stated that walking hurt 
him.  She indicated that the veteran use to pace the floor a 
lot, but since he had gotten older he preferred to lie down.  
The appellant indicated that the veteran developed pain 
extending from his back down to his legs.  She also stated 
that he had problems stooping and twisting from side to side.  
The veteran reported having problems sitting for a long 
period of time.  He stated that walking around relieved some 
of his back problems.  He reported that he could not bend or 
twist from side to side due to the pain.  He stated that he 
wore a back brace which relieved some of the pain, however, 
the lower part of his back was reportedly always in pain.  He 
stated that he constantly had pain running from his back down 
to both legs.  

The veteran agreed that problems with his back as far as 
moving included the functional losses as related to back 
pain, including inability to bend, twist from side to side, 
walk too far, sit too long, and lay down too long.  He stated 
that he experienced back spasms, and that he had spinal 
arthritis.  He stated that he only obtained about 4 hours of 
sleep due to the pain in his spine and would be woken up by 
this pain.  The appellant testified that she believed that 
back and hip weakness caused leg weakness which in turn 
caused the veteran to frequently fall.  She also noted that 
the veteran had hip stiffness in the morning.  The veteran 
testified that he still used a cane and if he did not he 
would fall since he unexpectedly would develop weakness in 
his legs.  He indicated that he would have to sit down and 
rest if he was walked any long distance.  He also stated that 
he had to rest before he went upstairs due to the hip.  He 
stated that he had arthritis in his hips and that it was very 
painful for him.  As a result, he would have to get up and 
walk around.  When he fell, the veteran stated that he had 
pain running down his legs.  He stated he had situations 
where he was walking with his foot dragging behind him.  The 
appellant also testified that she observed the veteran 
walking with his foot dragging.  She stated that the veteran 
would sometimes complain of experiencing numbness in his 
lower legs.  The veteran indicated that the numbness in his 
ankles would go all the way through to his ankles.  He 
reported that he had numbness in his thigh and all through 
his leg.     

An August 1997 VA x-ray study of the hips and pelvis revealed 
an old, healed fracture deformity of the inferior and 
superior ramus right pubic bone; an old, healed fracture 
deformity of the right pubic bone; and degenerative changes 
in both hips.  X-ray study of the sacroiliac joints showed a 
suggestion of degenerative changes bilaterally and an old 
deformity of the right sacral bone which may have been on the 
basis of an old, healed fracture deformity.  X-ray of the 
lumbar spine revealed minor right lateral lumbar scoliosis 
and L3-L4 disc space narrowing with degenerative changes.

VA hip examination in August 1997 indicated that the veteran, 
from 1993 on, reported falling frequently due to bilateral 
leg weakness.  He indicated that he used anti-inflammatory 
medications, and was seen on an outpatient basis for his 
chronic low back pain during the previous year.  He stated 
that there were good days and bad days and that during the 
bad days he would lay in bed for weeks or a month and would 
have his wife take care of him.  He reported that his 
activities of daily living were jeopardized because he could 
not lift heavy objects.  During flare-ups, the veteran stated 
that he became bed ridden and could not do anything.  The 
veteran complained of chronic low back pain with constant 
stiffness on a daily basis.  He stated that the nature of the 
pain was bilateral and severe.  He reported that the pain 
increased with bad weather, and that walking or lying down 
reduced the pain.  Periodic flare-ups reportedly could last 
from 3 days to a month and he could do nothing during that 
time period.  He stated that the pain of the low back and 
hips led down to the lower leg bilaterally with a constant 
tingling and numbness sensation.  He stated that he was 
usually limited to walking a couple of blocks.  He indicated 
that he used a cane.  The veteran stated that he had weakness 
of the legs and fell easily, for which he had fractured ribs.  

On physical examination, the veteran walked slowly with a 
cane.  He was able walk without a cane, but with the left 
lower extremity inverted 30 degrees.  The right leg showed a 
normal gait.  He was unable to walk on his toes and heels, 
hop or squat.  Most of the time, the veteran was reported to 
refuse to move on the request of the examiner.  The examiner 
also indicated that the veteran would move according to his 
mood.  There was reported to be some weakness on walking and 
fatigue on standing on bilateral legs.  He was noted to move 
slowly.  He was reported to be able to stand up from the 
chair by himself and to bend down to put on socks and shoes 
as well as pants and shirts on.  The pelvic and sacroiliac 
joints, the sacrum, and the low back were reported to show no 
objective evidence of pain or tenderness on touching.  There 
was no evidence of hip clicking.  Passive hip flexion was to 
120 degrees bilaterally, with the veteran verbalizing 
complaints of pain.  There was no active hip extension.  
Range of motion study showed abduction to 40 degrees 
bilaterally, adduction to 25 degrees bilaterally, external 
rotation to 45 degrees bilaterally, and internal rotation to 
20 degrees bilaterally.  The veteran was reported to have no 
motion pain otherwise.

On examination of the lumbosacral spine, the veteran was 
observed to have no postural abnormality.  The lumbar spine 
was slightly flattened with a loss of the normal lumbar 
lordosis.  The musculature of the back was reported to be 
weakened and he was noted to sit up slowly with hand supports 
from the table.  Active range of motion for the low back was 
to 50 degrees of forward flexion, to 10 degrees of 
hyperextension, to 15 degrees of lateroflexion, and to 20 
degrees of rotation.  The veteran showed mild objective 
evidence of pain on the end stage of the motion.  There was 
no evidence of lumbar radiculopathy or peripheral neuropathy.  
The sciatic notches were non-tender.  He did not make an 
effort to do straight leg raising tests.  Lasegue's test was 
negative.  There was no lower extremity paresthesia, or foot 
drop.  The knee jerks were hypoactive and ankle jerks were 
absent bilaterally.  He was reported to have generalized 
feeling at the lower extremities, but had no specific muscle 
group indicated atrophy.  The diagnoses were healed fracture 
of the right pubic and sacral wing with generalized changes 
at the sacroiliac joints, mainly the left sacroiliac joint; 
and degenerative joint disease of lumbar spine and both hips.

On VA examination in April 1998, the veteran complained of 
pain, weakness, stiffness, fatigability, lack of endurance, 
occasional giveaway without osteomyelitis, swelling, red hot 
joint, and locking.  He reported that he had fallen at times 
and had been using a cane for a long time.  He indicated that 
he did not suffer from flare-ups, but rather from severe and 
constant joint symptoms.  An aggravating factor was sitting 
still and alleviating factors were walking, laying down, and 
medicine.  He stated that he used a cane, but not crutches or 
a brace.  The veteran indicated that he needed no surgery and 
he had no recurrent injury, dislocation or subluxation.  He 
was reported to have generalized degenerative joint disease.  
With respect to activities of daily living, the veteran 
reported that he was pretty much house bound and seldom 
walked out.  He stated he was unable to lift anything or bend 
his back.  He indicated that he was able to take care of 
himself, but did no domestic chores.

On physical examination, there was no postural lumbar 
abnormality.  The veteran had minimal scoliosis and an 
exaggeration of the lumbar lordosis.  There was, however, no 
pain, tenderness, or motion pain throughout the examination.  
The musculature of the back was noted to be decreased as he 
sat up with hand support from the table.  The range of motion 
for the low back was 70 degrees forward flexion, 10 degrees 
hyperextension, 20 degrees lateral flexion, and 25 degrees 
rotation bilaterally.  There was no lumbar radiculopathy.  
Straight leg raising tests were full.  Lasegue tests were 
negative, and knee and ankle jerks were hypoactive.  There 
was no paresthesia of the lower extremities and he had no 
foot drop.  There was no sciatic tenderness bilaterally.

In regard to the hips, there was no sacroiliac tenderness.  
The pelvis was symmetrical without localized tenderness or 
motion pain.  There was no inflammation, swelling or heat at 
the hips.  Range of motion study revealed active flexion to 
110 degrees, passive extension to 120 degrees, extension to 5 
degrees bilaterally, abduction to 40 degrees bilaterally, 
adduction to 25 degrees bilaterally, external rotation to 45 
degrees bilaterally, and internal rotation to 20 degrees 
bilaterally.  There was no evidence of hip clicking.  He 
could walk without a cane, but he could not hop and he 
squatted only partially.  The veteran was able to walk on his 
toes and heels.  His balance was noted to be somewhat 
impaired if he walked in a tandem fashion.  The diagnoses 
were old healed fracture of the right pubic rami and sacral 
wing with degenerative joint disease of the sacroiliac 
joints, minimal degenerative joint disease of the lumbar 
spine, and degenerative joint disease of both hips.   

At a July 1998 RO hearing, the veteran testified that his 
left hip hurt him all the time and that the pain was mild.  
He also stated that he could only walk a block before his hip 
started to bother him.  He reported that he had problems 
standing up.  With respect to the right hip, he stated that 
he had the same problems as with the left hip, including 
problems standing-up, walking, and bending over.  He stated 
that if he bent over at the hip he developed pain.  The 
veteran further indicated that he had arthritis in both hips.  
The appellant testified that the veteran complained to her 
about pain, weakness and stiffness.  She also stated that his 
back and hips were easily fatigued.  The veteran was also 
reported to have talked about lack of endurance and being 
unable to walk any long distance because his hips and back 
became easily fatigued.  The appellant testified that the 
veteran was basically confined to home.  She stated that she 
had to help the veteran ascend the stairs on account of his 
weak condition.  She indicated that when the veteran was in 
pain he would  lay down, but if he laid down too long he 
would experience pain.  The veteran stated that he needed a 
cane for balance to walk any distance.  He indicated that the 
cane would take pressure of his hip.  He stated that he used 
the cane on his right side.  The veteran stated that he 
experienced constant muscle spasms.  He also stated that he 
developed pain extending down both legs.  He stated that he 
had pain on moving his back.  In regard to his back and hips, 
he indicated that he mostly experienced constant pain when he 
twisted to the side, bent over or extended his back.      

Analysis

As a preliminary matter, the Board finds that the veteran's 
claims are "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that an allegation that a service-
connected disability has increased in severity is sufficient 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts needed to adjudicate a schedular 
evaluation of the veteran's service-connected disorders have 
been properly developed, and that no further assistance is 
required on that issue to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

When, after careful consideration of all the evidence of 
record, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3 (1998).

A.  What Evaluation is Warranted for Left Hip Disorder from 
June 18, 1996

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

In October 1996, the RO granted the veteran service 
connection for a left hip disorder and assigned a 10 
disability evaluation, effective June 18, 1996.  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Interestingly, 
however, instead of using selecting a code which pertains to 
a limitation of hip motion the RO selected Diagnostic Code 
5255.  That code evaluates hip disorders on the basis of a 
femur which shows signs of malunion.  This selection was 
erroneous because the veteran does not have any evidence of a 
malunion involving either femur.  

Turning then to the Rating Schedule to ascertain whether a 
different code is more applicable the Board notes that a 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation under Diagnostic Code 5252.  Additionally, a 
limitation of abduction such that motion is lost beyond 10 
degrees warrants a 20 percent evaluation under Diagnostic 
Code 5253.  Notably, however, except for one occasion when 
the veteran refused the examiner's request to demonstrate any 
range of motion, he has never exhibited objective evidence of 
lost motion warranting an increased evaluation under either 
code.  Specifically, in August 1996, the veteran showed left 
hip flexion to 110 degrees, and abduction to a point between 
35 and 40 degrees.  In April 1998, flexion was to 110 
degrees, and abduction was to 40 degrees.  As such, the Board 
finds that since June 18, 1996, an evaluation in excess of 10 
percent is not in order.  The benefit sought on appeal is 
denied.

Right Hip Disorder

As was the situation with the left hip, the veteran's right 
hip has been rated under Diagnostic Codes 5003 and 5255.  As 
was the case with the left hip, this disorder is not 
manifested by malunion of the femur.  Hence, the Board turns 
to Diagnostic Codes 5252 and 5253, and as was the case with 
the left hip, the right hip has never exhibited objective 
evidence of lost motion warranting an increased evaluation 
under either code, save for the one occasion when the veteran 
simply refused the examiner's request to demonstrate any 
range of motion.  Such a refusal cannot serve as a basis for 
an increased evaluation because as is evident from a review 
of the totality of the evidence, the veteran can move his 
right hip.  Therefore, an increased evaluation is denied.


Lumbar Spine Disorder

According to Diagnostic Code 5292, a 40 percent evaluation is 
warranted for severe limitation of the lumbar spine.  This is 
the maximum schedular evaluation under this diagnostic code.  
Under Diagnostic Code 5286, a 60 percent evaluation is 
warranted for complete bony fixation (ankylosis) of the spine 
at a favorable angle.  Pursuant to Diagnostic Code 5293, a 60 
percent evaluation is warranted for pronounced intervertebral 
disc syndrome indicated by persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a. 

As is evident from the numerous examinations that have been 
given to the veteran, an increased evaluation for a lumbar 
disorder is not warranted.  In this respect, the lumbar spine 
is not ankylosed, and persistent symptoms compatible with 
sciatic neuropathy, to include a persistently absent ankle 
jerk, or other persistent neurological findings appropriate 
to site of a diseased disc, are not shown.  While it is true 
that knee and ankle jerks are hypoactive, and that the ankle 
jerk has been described from time to time as absent, neither 
reflex has been shown to be absent on a persistent basis.  
Moreover, the most recent compensation examination shows no 
objective evidence of radiculopathy, or other pertinent 
symptomatology.  Accordingly, an increased evaluation is not 
in order.

In denying each of the foregoing orthopedic disorders the 
Board considered the provisions of 38 C.F.R. §§ 4.40, 4.45.  
Significantly, however, higher evaluations are not warranted 
for pain as there is no competent objective evidence of such 
symptomatology as disuse atrophy or incoordination as would 
be expected to be associated with painful pathology 
warranting a rating higher than that currently assigned.  
Moreover, it is well to recall that the disability ratings 
themselves are recognition that industrial capabilities are 
impaired.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  Accordingly, these regulations do not provide a 
basis for higher evaluations.

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
overwhelmingly against the claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left hip from June 15, 
1993, is denied.  Increased evaluations for residuals of 
right public rami and sacral wing fractures, with 
degenerative arthritis; and for lumbar degenerative arthritis 
are denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

